DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 16-20 are objected to because of the following informalities:  Claim 16 recites “the second power terminals being spaced from each other in the first direction and form the first power terminals in the second direction”.  The word from (in bold) is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0166450 to Lee.
Lee teaches:
(claim 1)	A heater, comprising: a substrate (160) which is longer in a first direction than in a second direction that is perpendicular to the first direction; a heating resistive body (120) formed on the substrate; a first group of power terminals (141a along top inner surface of 120 in FIG.3A) electrically connected to the heating resistive body and aligned with each other along the first direction; and a second group of power terminals (141b along bottom inner surface of 120 in FIG.3A) electrically connected to the heating resistive body and aligned with each other along the first direction, the second group of power terminals spaced from the first group of power terminals in the second direction, wherein the heating resistive body generates heat between one terminal of the first group of power terminals and one terminal of the second group of power terminals according to power applied between the one terminal of the first group of power terminals and the one terminal of the second group of power terminals.
(claim 2)	The heater of claim 1, wherein one terminal of the first group of power terminals at an end of the first group of power terminals in the first direction is not aligned in the second direction with one terminal of the second group of power terminals (141a-top is not aligned with 141b-bottom).
(claim 4)	The heater of claim 1, further comprising: a first power feeder (140a) which selectively contacts one terminal of the first group of power terminals; and a second power feeder (140b) which selectively contacts one terminal of the second group of power terminals [0058].
(claim 5)	The heater of claim 4, further comprising: a power supply section (power source FIG.3A) which applies power between the first power feeder and the second power feeder [0058].
(claim 6)	The heater of claim 4, further comprising: a power control section (control part 86) which keeps power flowing through the heating resistive body constant regardless of distance changes between the one terminal of the first group of power terminals and the one terminal of the second group of power terminals [059].
(clam 7)	The heater of claim 1, further comprising: an adjustment section (86) configured to selectively apply power between one terminal of the first group of power terminals and one terminal of the second group of power terminals to change a heating range of the heating resistive body along the first direction [0056-0058].

Claim(s) 8, 10, 11, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2005-189799 to Okayabas.
Okayabas teaches:
(claim 8)	A heating apparatus (80), comprising: a heater including: a substrate (841) which is longer in a first direction than in a second direction that is perpendicular to the first direction, a heating resistive body (842) formed on the substrate, a first group of power terminals electrically connected to the heating resistive body and aligned with each other along the first direction, and a second group of power terminals electrically connected to the heating resistive body and aligned with each other along the first direction, the second group of power terminals spaced from the first group of power terminals in the second direction (see FIGs. 3 & 4); and a belt (81) having a width in the first direction, wherein the heating resistive body generates heat between one terminal of the first group of power terminals and one terminal of the second group of power terminals according to power applied between the one terminal of the first group of power terminals and the one terminal of the second group of power terminals, and an inner circumferential surface of the belt contacts the heater (see annotated FIG.4 below).

    PNG
    media_image1.png
    180
    372
    media_image1.png
    Greyscale
[AltContent: textbox (first power terminals)][AltContent: textbox (second power terminals)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]

 (claim 10)	The heating apparatus of claim 8, wherein one terminal of the first group of power terminals at an end of the first group of power terminals in the first direction is not aligned in the second direction with one terminal of the second group of power terminals (FIG.4).
(claim 11)	The heating apparatus of claim 8, wherein one terminal of the first group of power terminals at an end of the first group of power terminals in the first direction is farther from a nearest edge of the heating resistive body than one terminal of the second group of power terminals at a nearest end of the second group of power terminals in the first direction (FIG.4).
(claim 15)	The heating apparatus of claim 8, further comprising: an adjustment section (30) configured to selectively apply power between one terminal of the first group of power terminals and one terminal of the second group of power terminals to change a heating range of the heating resistive body along the first direction (FIG.5).
(claim 16)	A heater, comprising: a substrate (841) longer in a first direction than in a second direction perpendicular to the first direction; a resistive heating body (842) formed on the substrate between a first end and a second end of the substrate, the resistive heating body being continuous along the first direction (FIG.4); first power terminals along a first outer edge of the resistive heating body, the first power terminals being spaced from each other in the first direction; and second power terminals along a second outer edge of the resistive heating body, the first and second outer edges being spaced from each other in the second direction, the second power terminals being spaced from each other in the first direction and from the first power terminals in the second direction, wherein the resistive heating body generates heat when power is applied across any one of the first power terminals and any one of the second power terminals.
(claim 17)	The heater of claim 16, further comprising: an adjustment section configured to selectively apply power to any one of the first power terminals and any one of the second power terminals.
(claim 18)	The heater of claim 16, wherein the first power terminal that is nearest the first end of the substrate is not aligned in the second direction with the second power terminal that is nearest the first end of the substrate.
(claim 19)	The heater of claim 18, wherein the second power terminal that is nearest the second end of the substrate is not aligned in the second direction with the first power terminal that is nearest the second end of the substrate.
Allowable Subject Matter
Claims 3, 9, 12-14 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Arlene Heredia/Primary Examiner, Art Unit 2852